Exhibit 10.5

LOGO [g73764g62u97.jpg]

AMENDED AND RESTATED CASUAL MALE RETAIL GROUP, INC.

LONG-TERM INCENTIVE PLAN

Section 1. Establishment and Purpose

Casual Male Retail Group, Inc. (the “Company”) established a long-term incentive
plan named the 2008 Casual Male Retail Group, Inc. Long-Term Incentive Plan, for
the purpose of supporting the Company’s ongoing efforts to attract, retain and
develop exceptional talent and enable the Company to provide incentives directly
linked to the Company’s short and long-term objectives and increases in
shareholder value. This document amends and restates the 2008 Casual Male Retail
Group, Inc. Long-Term Incentive Plan in its entirety (as amended and restated,
the “Plan”), effective as of May 3, 2010.

Section 2. Definitions

When used herein, the following capitalized terms shall have the meanings
assigned to them, unless the context clearly indicates otherwise. Capitalized
terms used herein and not defined shall have the meanings assigned to them in
the Company’s 2006 Incentive Compensation Plan (the “Incentive Compensation
Plan”).

 

  (a) Award means an award under the Plan that is payable in the form of Cash,
Options and/or Restricted Stock pursuant to the terms and conditions set forth
in this Plan.

 

  (b) Award Payment Choice means the form of payment of an Award that a
Participant selects in accordance with the terms hereof.

 

  (c) Black-Scholes Valuation means, with respect to an Option, the value of
such Option as of the date of the valuation calculated utilizing the same
formula and assumptions as the Company utilized for the purpose of valuing
outstanding options in its most recently (meaning at the time of the valuation)
prepared audited annual financial statement.

 

  (d) Cash means U.S. dollars.

 

  (e) Commission means the United States Securities and Exchange Commission or
any successor agency.

 

  (f) Grant Date means each date on which the Committee grants Awards under the
Plan for a fiscal year (which date shall occur after the Committee has reviewed
the audited financial statements for the Company’s fiscal year for which the
Award is being made and determined the amount of each Participant’s Award and
normally is expected to be within 90 days after the end of each fiscal year.

 

  (g) Incentive Compensation Plan means the Company’s 2006 Incentive
Compensation Plan, as the same may hereinafter be amended from time to time.

 

  (h) Interest means the U.S. Prime Rate as reported in the Wall Street Journal
on the Grant Date.



--------------------------------------------------------------------------------

  (i) Irrevocable Election Agreement means the written agreement, substantially
in the form of Exhibit A, between the Company and a Participant, which, together
with the Plan, governs the Participant’s rights to payment of an Award (adjusted
for interest and dividends, as applicable) under the Plan.

 

  (j) Plan means this Amended and Restated Casual Male Retail Group, Inc.
Long-Term Incentive Plan.

 

  (k) Separation from Service means the voluntary or involuntary severing of
employment from the Company for any reason other than the Participant’s death or
Disability, determined in a manner consistent with the requirements of
Section 409A(a)(2)(A)(i) of the Code and the Treasury Regulations and other
guidance issued thereunder.

 

  (l) Target Cash Value means the amount in US Dollars determined by:
multiplying (i) a Participant’s actual annual base salary in effect at the
commencement of a fiscal year by (ii) the long-term incentive program percentage
designated in such Participant’s executed Employment Agreement with the Company
(or the percentage as otherwise designated in the Company’s records).

 

  (m) Treasury Regulations means the regulations promulgated by the United
States Treasury Department with respect to the Code, as amended from time to
time.

Section 3. Establishment of Fiscal Year Target and Awards

Within 90 days after the start of each fiscal year of the Company, the
Compensation Committee of the Board of Directors (the “Committee”) will
establish specific goals, in accordance with Section 8(b) of the Incentive
Compensation Plan, based upon the achievement of one or more of the performance
criteria set forth therein, upon which each Participant’s Award shall be
determined for that fiscal year. The Committee may establish a threshold goal
(which if not achieved will result in no Award being payable), target and
maximum goals for each Participant. The goals, performance criteria, and targets
used may vary from one Participant to another in the sole discretion of the
Committee. The Awards are intended to qualify as “performance-based
compensation” exempt from the deduction limitations imposed under Section 162(m)
of the Code. Accordingly the Awards shall be subject to all of the requirements
in Section 8 of the Incentive Compensation Plan and such other terms and
conditions as shall be necessary for the Awards to qualify for the exception to
Section 162(m) of the Code.

To be eligible for an Award, a Participant must be actively employed as of the
last day of the fiscal year and at the time the Award is distributed.
Notwithstanding the foregoing, if a Participant retires on or after age 65 or
leaves employment due to death or Disability (as defined in the Incentive
Compensation Plan), before the end of the Plan year, he/she will receive a
pro-rated Award calculated as set forth below. In order to be eligible to
receive an Award under this Plan, a Participant must comply with all applicable
state and federal regulations and Company policies.

If a Participant became a Participant during a fiscal year, but after the start
of the fiscal year but is otherwise eligible, the Award to such Participant
shall be calculated using a pro rata portion of such Participant’s Target Cash
Value, such pro rata portion to be determined by dividing the total number of
calendar days elapsed during such fiscal year in which such Participant was
actually employed by the Company as a Participant by the total number of
calendar days in such fiscal year.



--------------------------------------------------------------------------------

Section 4. Validity; Irrevocable Election

A Participant shall elect to receive his or her Award for a given fiscal year by
filing an Irrevocable Election Agreement, substantially in the form of Exhibit A
attached hereto with the Company by no later than six (6) months before the
close of the fiscal year in which the Award is to be earned. To be effective, a
fully executed Irrevocable Election Agreement must be submitted by the
Participant to the Company’s Human Resources Department, with a copy to its
General Counsel, prior to the deadline and shall thereafter be irrevocable and
non-modifiable. A Participant who does not, for any reason, file an Irrevocable
Election Agreement with the Company on a timely basis shall be deemed to have
elected to have his or her entire Award paid in Cash. Each Award election shall
remain in full force and effect for the three installment periods referred to
below in Section 5.

Section 5. Election; Award Determination; and Distribution

A Participant shall select in his or her Irrevocable Election Agreement for a
fiscal year the portion of any Award for such fiscal year that will be payable
in Cash, Restricted Stock or Options. The Committee may, in its discretion,
require that all or any portion of a Participant’s Award be paid in Restricted
Stock and/or Options and not in cash. For the purpose of dividing an Award into
the applicable Award Payment Choice, Options shall be valued at their
Black-Scholes Value on the Grant Date of the Award and each Share of Restricted
Stock shall be valued at its Fair Market Value on the Grant Date of the Award.

Awards will vest in three equal increments on the first, second and third
anniversaries of the Grant Date of the Award, provided that the Participant’s
Continuous Service continues through the applicable vesting date. For example,
if the Committee determines that Participants are entitled to make elections for
the 2010 fiscal year, and grants the Awards on April 1, 2011 the Awards will
vest in three equal installments on April 1, 2012, April 1, 2013 and April 1,
2014, respectively.

 

  •  

If a Participant elects Cash, the Company shall include Interest on any unpaid
installment of the Award from the Grant Date of the Award until payment of such
installment, and payment of each installment (and Interest thereon) shall be
made at a time determined by the Company that is within 30 days after the date
on which the right to the installment vests.

 

  •  

If a Participant elects Restricted Stock, the total number of the Shares to be
issued as Restricted Stock will be determined on the Grant Date based upon the
Fair Market Value of a Share on the Grant Date. The Participant may make an
election under Section 83(b) of the Code on any portion of the Restricted Stock
Award within 30 days after the date on which the Restricted Stock is transferred
to the Participant and the Company shall retain the undistributed shares as
custodian for the Participant, with the Shares subject to forfeiture due to
Separation from Service. Until the Shares vest, the number of Shares is subject
to adjustment pursuant to Section 6 (d) (iv) and Section 10 (c) of the Incentive
Compensation Plan. The grant of Restricted Stock shall be evidenced by a
Restricted Stock Award Agreement, in such form as shall be approved by the
Committee.



--------------------------------------------------------------------------------

  •  

If a Participant elects Options, the total number of Options to be issued will
be determined and granted as of the Grant Date using the Black-Scholes valuation
method based on the Fair Market Value of a Share on the Grant Date. Until the
Options vest, the number of Options is subject to adjustment pursuant to
Section 10 (c) of the Incentive Compensation Plan. The grant of an Option shall
be evidenced by a Non-Qualified Stock Option Agreement, in such form as shall be
approved by the Committee.

Except in the event of a Change in Control, all unpaid Cash, unvested Restricted
Stock and unvested Options to which a Participant would otherwise be entitled
shall be forfeited immediately upon the Participant’s Separation from Service.

Awards made hereunder are being made pursuant to the Incentive Compensation
Plan. In the event that, at the time an Award is granted, the Company does not
have a sufficient number of shares remaining unissued under the Incentive
Compensation Plan to issue such Award in Restricted Stock and/or Options, then,
regardless of the election made by a Participant, such Award shall be paid in
Cash to the extent of such insufficiency.

Section 6. Change in Control.

If and to the extent that it would not violate the requirements of Section 409A
of the Code, in the event of a Change in Control prior to a Participant’s
Separation from Service, the full value of the Participant’s Award (including
any remaining cash installments (and Interest thereon) that otherwise would have
been payable to the Participant), shall immediately vest and be distributed as a
lump sum to the Participant, as soon as practicable (but in no event more than
five (5) business days) following the Change in Control.

Section 7. No Acceleration of Benefits

In no event shall the acceleration of the time or schedule of any payment under
the Plan be permitted, except to the extent that such acceleration would not
violate Section 409A of the Code and the Treasury Regulations and other
applicable guidance issued thereunder.

Section 8. Amendment and Termination

This Plan may be amended or terminated in any respect at any time by the
Committee; provided, however, that no amendment or termination of the Plan shall
be effective to reduce any benefits that accrue and are vested before the
adoption of such amendment or termination. If and to the extent permitted
without violating the requirements of Section 409A of the Code, the Committee
may require that the Awards of all Participants (including, without limitation,
any remaining benefits payable to Participants receiving distributions in
installments at the time of the termination) be distributed as soon as
practicable after such termination, notwithstanding any elections by
Participants with regard to the timing or form in which their benefits are to be
paid. If and to the extent that the Committee does not accelerate the timing of
distributions on account of



--------------------------------------------------------------------------------

the termination of the Plan pursuant to the preceding sentence, payment of any
remaining benefits under the Plan shall be made at the same times and in the
same manner as such distributions would have been made under the terms of the
Plan, as in effect at the time the Plan is terminated.

Section 9. Unfunded Obligation

The obligations of the Company to pay any benefits under the Plan shall be
unfunded and unsecured, and any payments under the Plan shall be made from the
general assets of the Company. Participants’ rights under the Plan are not
assignable or transferable except to the extent that such assignment or transfer
is permitted under the terms of the Incentive Compensation Plan.

Section 10. Withholding

The Participants and personal representatives shall bear any and all federal,
state, local or other taxes imposed on benefits under the Plan. The Company may
deduct from any distributions under the Plan the amount of any taxes required to
be withheld from such distribution by any federal, state or local government,
and may deduct from any compensation or other amounts payable to the Participant
the amount of any taxes required to be withheld with respect to any other
amounts under the Plan by any federal, state or local government.

Section 11 Applicable Law

This Plan shall be construed and enforced in accordance with the laws of the
State of Delaware, except to the extent superseded by federal law.

Section 12. Administration and Interpretation

The Plan will be administered by the Committee. The Committee will have broad
authority to determine target Metrics, select performance objectives, adopt
rules and regulations relating to the Plan and make decisions and
interpretations regarding the provisions of the Plan, all subject to the terms
and conditions of the Incentive Compensation Plan, including without limitation
those set forth in Section 8 of the Incentive Compensation Plan. Benefits due
and owing to a Participant under the Plan shall be paid when due without any
requirement that a claim for benefits be filed. However, any Participant who has
not received the benefits to which Participant believes himself or herself
entitled may file a written claim with the Committee, who shall act on the claim
within thirty days. Any decisions or interpretations by the Committee relating
to benefits under the Plan shall be binding and conclusive on all affected
parties. If a Participant’s employment agreement conflicts with any provision of
this Plan, the language of the employment agreement shall govern.

Section 13. Code Section 409A

It is intended that the Awards granted pursuant to this Plan be exempt from
Section 409A of the Code (“Section 409A”) because it is believed (i) the Awards
payable in cash should qualify for the short-term deferral exception contained
in Treasury Regulation §1.409A-1(a)(4), (ii) any Options granted pursuant to the
Plan will have an exercise price that may never be less than the Fair Market
Value of a Share on the Grant Date and the other requirements for the exemption
of such options



--------------------------------------------------------------------------------

under Treasury Regulation §1.409A-1(a)(5)(i)(A) should be met; and (iii) any
Shares of Restricted Stock granted under the Plan should be exempt as an award
of restricted property pursuant to Treasury Regulation §1.409A-1(a)(6). The
provisions of the Plan shall be interpreted in a manner consistent with that
intent.

The Committee, in its sole discretion, and without the consent of any
Participant or Beneficiary, may amend the provisions of this Plan to the extent
that the Committee determines that such amendment is necessary or appropriate in
order for the Awards made pursuant to the Plan to be exempt from the
requirements of Section 409A, or if and to the extent that the Committee
determines that Awards are not so exempt, to amend the Plan (and any agreements
relating to any Awards) in such manner as the Committee shall deem necessary or
appropriate to comply with the requirements of Section 409A.

Notwithstanding the foregoing, the Company does not make any representation to
any Participant or Beneficiary that the Awards made pursuant to this Plan are
exempt from, or satisfy, the requirements of Section 409A, and the Company shall
have no liability or other obligation to indemnify or hold harmless any
Participant or Beneficiary for any tax, additional tax, interest or penalties
that the Participant or Beneficiary may incur in the event that any provision of
the Plan or any Award agreement, or any amendment or any modification thereof,
or any other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.

Section 14. No Assignment.

Neither any Participant nor any Beneficiary nor any other person shall have any
right to assign the rights to receive any payments or benefits hereunder, in
whole or in part, which payments and benefits are non-assignable and
non-transferable, whether voluntarily, or involuntarily.

THIS SPACE IS LEFT BLANK INTENTIONALLY



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED AND RESTATED CASUAL MALE RETAIL GROUP, INC.

LONG-TERM INCENTIVE PLAN AWARD

IRREVOCABLE ELECTION AGREEMENT

 

TO: Sr. V.P. Human Resources (cc: General Counsel):

I, ______________________, hereby elect to receive my Award (as defined in the
Amended and Restated Casual Male Retail Group, Inc. Long-Term Incentive Plan
(the “Plan”)) based upon the performance for the Company’s fiscal year ending
______ as follows:

 

Award Payment Choices

   1st Installment     2nd Installment     3rd Installment  

Cash

   _____________ %    _____________ %    _____________ % 

CMRG Restricted Stock

   _____________ %    _____________ %    _____________ % 

CMRG Stock Options

   _____________ %    _____________ %    _____________ % 

Total:

   100 %    100 %    100 % 

[NOTE: Payments will vest in three (3) equal installments. You have the
opportunity to decide the Award Payment Choice(s): cash, CMRG restricted stock
or CMRG stock options for each equal installment. Your selected option(s) for
any given year must equal 100%.]

I understand and acknowledge that this election is irrevocable and will remain
in effect up through the third and final installment.

I understand and acknowledge that I must be employed on the dates each portion
of the Award vests in order to qualify for payment of that installment.

I understand and acknowledge that if there is any conflict between this form or
any part of it and the Plan, the provisions of the Plan shall govern.

I have hereunto set my hand and seal this __ day of _________, 20__.

 

   (Signature)

 

   (Printed name)